Matter of Jose R. v Yvette-Ortiz M. (2014 NY Slip Op 08371)





Matter of Jose R. v Yvette-Ortiz M.


2014 NY Slip Op 08371


Decided on December 2, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2014

Mazzarelli, J.P., Acosta, Saxe, Clark, Kapnick, JJ.


13633

[*1] In re Jose R., Petitioner-Appellant, —
vYvette-Ortiz M., Respondent-Respondent.


Robert Litwack, Forest Hills, for appellant.

Order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about April 19, 2013, which denied petitioner father's objection to the Support Magistrate's January 18, 2013 order dismissing his petition seeking child support from respondent mother, unanimously affirmed, without costs.
The mother met her burden of showing that she should be relieved of her support obligation, because the parties' 18-year-old son was constructively emancipated (see Matter of Jurgielewicz v Johnston, 114 AD3d 945 [2d Dept 2014]; cf Schneider v Schneider, 116 AD2d 714 [2d Dept 1986]). The record shows that in the months before this proceeding was commenced, and throughout the following year, the son refused to speak with the mother without explanation. During the same period, the mother made efforts to maintain a relationship with him, calling him and sending letters and cards, but he would not respond. There is no evidence that it was the mother that caused the deterioration in the relationship (see Matter of Roe v Doe, 29 NY2d 188, 194 [1971]; Matter of Chamberlin v Chamberlin, 305 AD2d 595 [3d Dept 1997]; compare O'Sullivan v Katz, 81 AD3d 480 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 2, 2014
CLERK